DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over SU, Yan-feng (CN 205787618) in view of MANTZEL, William (CN 109076139) and Yu, Ti-kui (CN 103237227).
	Regarding claim 1, Su teaches a system for measuring a naked eye stereoscopic image, comprising an image acquisition device, a naked-eye stereoscopic display device and a processor (e.g., fig. 6), the processor being connected with the image acquisition device and the naked-eye stereoscopic display device (e.g., fig. 6, , respectively, the naked-eve stereoscopic display device is configured to display preset images in sequence (e.g., sections starting with, at home, the research about colour dynamic holographic three-dimensional display … through contents of the utility model …), wherein each of the preset images is a monochromatic sub-view in a view from each of m view points, or a part of a monochromatic sub-view in a view from each of the m view-points (e.g., sections indicated by, contents of the utility model …), the image acquisition device is configured to acquire monochromatic images (e.g., section starting with, to achieve the above technical object, adopting …, through the image pre-processing conversion process …), and send the monochromatic images to the processor (e.g., section starting with, to achieve the above technical object, adopting …, through the image pre-processing conversion process …, and fig. 9, step 2).
	Su teaches image acquisition to acquire monochromatic images, as discussed in the above action, but is silent in regards to capturing display contents of the naked-eye stereoscopic display device.
	Mantzel in the same field of endeavor (e.g., abstract, contents of the invention, and sections starting with, when the user satisfies the …) teaches the above capturing contents of the display.
	in view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Mantzel, into the display system of Su, by processing the captured display contents in order to improve detail level and reduced noise, as suggested by the reference, in contents of the invention.
  	Su in the field of naked eye three-dimensional display teaches  3D display system crosstalk based on the view-points, but is silent to clearly teach acquire at least one preset crosstalk amount to each stereoscopic pixel of the naked-eye stereoscopic display device from each of the m view-points according to the monochromatic images, wherein each of the at least one preset crosstalk amount represents a proportion coefficient that measures how much a view from another view point affects a color value of a view from a target view point.
	YU in the same field of naked eye stereoscopic display (e.g., abstract, paragraphs 0002,0005-0033,0074-0094,0107-0110,0119) teaches the above preset crosstalk amount to each stereoscopic pixel of the naked-eye stereoscopic display device from each of the left and right eye images, thus consider to be equivalent to the above claimed feature.
	in view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Yu, into the display system of Su, in order to compensate the resulting in different grey scale/brightness of the stereo display panel and improving crosstalk, as suggested by the reference, para 0001.
Regarding claim 6, the combination of Su, Mantzel and Yu teach the system according to claim 1, wherein, a capturing position of the image acquisition device is an optimal watching position for a
display screen of the naked-eve stereoscopic display device; or, the capturing position of the image acquisition device satisfies the following: an optical axis of the image acquisition device is perpendicular to the display screen of the naked-eve stereoscopic display device with a perpendicular foot being a central position of the display screen, and a field-of-view of the image acquisition device covers the display screen (e.g., section stating with, in step 1, the colour three-dimensional object multi-view two-dimensional image, obtained along the horizontal direction and the vertical direction moving photographing object by camera, or a two-dimensional array composed of multiple cameras in different angles obtained by image capturing, of Su, and consider to be equivalent to the first alternative as claimed).
5.	Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over SU, Yan-feng (CN 205787618) in view of MANTZEL, William (CN 109076139) and Yu, Ti-kui (CN 103237227) further in view of Lee Seok (EP 3454553).
	Regarding claim 7, the combination of Su, Mantzel and Yu teach the system according to claim 1, wherein the processor is further configured to acquire a to-be-displayed initial stereoscopic image and the at least one preset crosstalk amount to each stereoscopic pixel of the naked-eye stereoscopic display device (is discussed in the above action).
	The combination is silent in regards to, for each stereoscopic pixel in the initial stereoscopic image. adjust the color value of a view from each of the m view-points according to corresponding 
preset crosstalk amount to acquire a target stereoscopic image; and the naked-eve stereoscopic display device is further configured to display the target stereoscopic image.
	Lee in the same field of endeavor (e.g., fig. 5, operations 510 and 520, and corresponding sections) teach adjusting the color value according to predefined crosstalk and display.
	in view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Lee, into the display system of Su, in order to improve image processing for an autostereoscopic three-dimensional display, as suggested by the reference.
	Regarding claims 8 and 10, the limitations claimed has been addressed in claims 1 and 7 above.
	Regarding claim 9, the combination of Su, Mantzel, Yu and Lee teach the system according to claim 8, wherein for each stereoscopic pixel in the initial stereoscopic image, adjusting the color value of the view from each of the m view points according to the corresponding preset crosstalk amount to acquire the target stereoscopic image comprises (e.g., fig. 5, operations 510 and 520, and corresponding sections, also sections starting with, the gamma encoder 1040 may convert …, of Lee), acquiring a red sub-view, a green sub-view and a blue sub-view in the initial stereoscopic image (e.g., sections starting with, 3. the space is divided by a space light modulator …, and sections of, to achieve the above technical object, adopting …, through the image pre-processing conversion process … of Su), adjusting pixel values of the red sub-view, the green sub-view and the blue sub-view stereoscopic image; and the naked-eve stereoscopic display device is further configured to display the target stereoscopic image (please refer to claim 7 above).
	Regarding claim 11, please refer to claim 9 above.
	Regarding claim 12, is directed to computer implemented method of claim 8, since the disclosure of the above combination references are computer implemented process, therefore the ground for rejecting claim 8 also applies here.
Allowable Subject Matter
5.	Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Behrooz Senfi whose telephone number is 571-272-7339. The examiner can
normally be reached on M-F 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Kelley Christopher can be reached on 571-272-7331. The fax phone number for the organization where
this application or proceeding is assigned is 571 -273-8300.
	Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482